     Case 2:19-cr-00282-RGK Document 220 Filed 08/02/21 Page 1 of 6 Page ID #:1730



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     POONAM G. KUMAR (Cal. Bar No. 270802)
4    ROGER A. HSIEH (Cal. Bar No. 294195)
     GREGORY D. BERNSTEIN (Cal. Bar No. 299204)
5    Assistant United States Attorneys
     Major Fraud/General Crimes Sections
6         1100 United States Courthouse
          312 North Spring Street
7         Los Angeles, California 90012
          Telephone: (213) 894-0719/0600/3183
8         Facsimile: (213) 894-6269
          E-mail:    poonam.kumar@usdoj.gov
9                    roger.hsieh@usdoj.gov
                     gregory.bernstein@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,                No. CR 19-282-RGK

15              Plaintiff,                    EX PARTE APPLICATION FOR ORDER
                                              COMPELLING TESTIMONY OF YIHWOU
16                    v.                      HOWARD CHEN PURSUANT TO TITLE 18
                                              U.S.C § 6001 ET SEQ.; MEMORANDUM
17   ZHONGTIAN LIU,                           OF POINTS AND AUTHORITIES;
      aka “Liu Zhongtian,”                    DECLARATION OF TRACY L. WILKISON;
18    aka “Chairman,”                         EXHIBIT; [PROPOSED] ORDER
      aka “Uncle Liu,”
19    aka “UL,”
      aka “Big Boss,”
20   CHINA ZHONGWANG HOLDINGS
        LIMITED,
21    aka “ZW,”
      aka “Mother Ship,”
22   ZHAOHUA CHEN,
      aka “Chen Zhaohua,”
23    aka “Uncle Chen,”
     XIANG CHUN SHAO,
24    aka “Johnson Shao,”
     PERFECTUS ALUMINIUM Inc.,
25    aka “Perfectus Aluminum Inc.,”
     PERFECTUS ALUMINUM
26      ACQUISITIONS, LLC,
     SCUDERIA DEVELOPMENT, LLC,
27   1001 DOUBLEDAY, LLC,
     VON KARMAN – MAIN STREET, LLC,
28      and
     Case 2:19-cr-00282-RGK Document 220 Filed 08/02/21 Page 2 of 6 Page ID #:1731



1    10681 PRODUCTION AVENUE, LLC,

2               Defendants.

3

4          The Acting United States Attorney hereby applies to this
5    Honorable Court for an order compelling to testify and produce
6    evidence pursuant to the provisions of Title 18, United States Code,
7    Section 6001 et seq., and respectfully represents as follows:
8          1.    Yihwou Howard Chen has been subpoenaed to testify before
9    this Court on July 7, 2021;
10         2.    Counsel for Yihwou Howard Chen has advised that if Yihwou
11   Howard Chen is called to the stand he will at that time refuse to
12   answer questions, invoking the constitutional privilege against self-
13   incrimination;
14         3.    In the judgment of the Acting United States Attorney, the
15   testimony of Yihwou Howard Chen may be necessary to the public
16   interest; and
17         4.    Amanda N. Liskamm, an authorized Acting Deputy Assistant
18   Attorney General of the United States, has approved this application
19   for an order instructing Yihwou Howard Chen to testify pursuant to 18
20   U.S.C. § 6002 and 28 C.F.R. § 0.175(a).
21         Wherefore, pursuant to the provisions of 18 U.S.C. § 6001 et
22   seq., the Acting United States Attorney requests that the Court order
23   Yihwou Howard Chen to give testimony relating to all matters within
24   his knowledge about which he may be interrogated in this matter.
25   //
26   //
27

28

                                             2
     Case 2:19-cr-00282-RGK Document 220 Filed 08/02/21 Page 3 of 6 Page ID #:1732



1          In support of this motion, the Acting United States Attorney

2    submits herewith the attached declaration of Tracy L. Wilkison,

3    exhibit, and proposed order.

4     Dated: July 29, 2021                 Respectfully submitted,

5                                          TRACY L. WILKISON
                                           Acting United States Attorney
6
                                           SCOTT M. GARRINGER
7                                          Assistant United States Attorney
                                           Chief, Criminal Division
8

9                                                /s/
                                           POONAM G. KUMAR
10                                         ROGER A. HSIEH
                                           GREGORY D. BERNSTEIN
11                                         Assistant United States Attorney

12                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                             3
     Case 2:19-cr-00282-RGK Document 220 Filed 08/02/21 Page 4 of 6 Page ID #:1733



1                        MEMORANDUM OF POINTS AND AUTHORITIES

2          The United States is applying to this court pursuant to 18

3    U.S.C. § 6003 for an order compelling the testimony of a witness

4    before the Court in this matter.        Section 6003(b) provides that the

5    United States Attorney may request such an order when in her judgment

6    the testimony or other information from an individual may be

7    necessary to the public interest, and such individual has refused or

8    is likely to refuse to testify or provide other information on the

9    basis of his privilege against self-incrimination.           The attached

10   Declaration of Tracy L. Wilkison, the Acting United States Attorney,

11   establishes that in her judgment the testimony of this witness may be

12   necessary to the public interest and that this witness has refused or

13   will refuse to testify on the basis of his privilege against self-

14   incrimination.     Section 6003(a) provides that “the United States

15   district court . . . shall issue . . . upon the request of the United

16   States Attorney . . . , an order requiring such individual to give

17   testimony or provide other information which he refuses to give or

18   provide on the basis of his privilege against self-incrimination.”

19   The grant of the order is, therefore, mandatory upon a proper request

20   such as the one presented here.

21

22

23

24

25

26

27

28

                                             3
     Case 2:19-cr-00282-RGK Document 220 Filed 08/02/21 Page 5 of 6 Page ID #:1734



1                          DECLARATION OF TRACY L. WILKISON

2          I, Tracy L. Wilkison, declare as follows:

3          1.    I am the Acting United States Attorney for the Central

4    District of California.

5          2.    I have been advised by Assistant United States Attorney

6    Poonam G. Kumar that Daniel Nixon, counsel for Yihwou Howard Chen has

7    advised that if Yihwou Howard Chen is called to the stand before the

8    Court in this matter, he will refuse to answer certain questions,

9    invoking the constitutional privilege against self-incrimination.

10         3.    Assistant United States Attorney Poonam G. Kumar has

11   presented the facts of the investigation to me, and in my judgment,

12   the testimony of Yihwou Howard Chen may be necessary to the public

13   interest.

14         4.    An authorized Acting Deputy Assistant Attorney General of

15   the United States has approved the application for an order

16   instructing Yihwou Howard Chen to testify and produce evidence under

17   the provisions of 18 U.S.C. § 6003 and 28 C.F.R. § 0.175(a).            A true

18   copy of the letter from Amanda N. Liskamm, Acting Deputy Assistant

19   Attorney General, Criminal Division, Department of Justice,

20   expressing said approval is attached as Exhibit 1.

21         5.    Assistant United States Attorney Poonam G. Kumar has

22   advised me of the following matters:

23               a.    Trial is currently pending in this matter and the

24   government will require the testimony of Yihwou Howard Chen.

25   //

26   //

27   //

28   //

                                             4
     Case 2:19-cr-00282-RGK Document 220 Filed 08/02/21 Page 6 of 6 Page ID #:1735



1                b.    Assistant United States Attorney Poonam G. Kumar is

2    available to consult with the court.

3          I declare under penalty of perjury that the foregoing is true

4    and correct.

5    DATED:   This 31st day of July, 2021.

6

7
                                              TRACY L. WILKISON
8                                             Acting United States Attorney

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                             5
